141 F.3d 1181
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Dewey HUGHES, Defendant-Appellant.
No. 96-50683.D.C. No. CR-94-00995-KN.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 19982.Decided Mar. 19, 1998.

Appeal from the United States District Court for the Central District of California David V. Kenyon, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.

MEMORANDUM1

1
Dewey Hughes appeals from his guilty plea conviction and sentence for conspiracy to commit federal program fraud in violation of 18 U.S.C. §§ 371 and 666.  Hughes's counsel has filed a motion pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no arguable issues for review, and seeking to withdraw as counsel of record.  Hughes has not filed a pro se supplemental brief.


2
We have reviewed the record and find that there are no arguable issues for review.  Accordingly, counsel's motion to withdraw is granted and the district court's judgment is affirmed.


3
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3